internal_revenue_service number release date index number ----------------------------- ------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no -------------- telephone number ---------------------- refer reply to cc psi b04 plr-135750-17 date date -------------------------------------------------- legend settlor spouse child child child attorney attorney trust foundation date date year court -------------------------------------------------------------- court order ----------------------------------------------------- ----------------------------------------------- -------------------------------------------- -------------------------------------------------- ------------------------------------------------ ---------------------- -------------------- ---------------------------------------------------------------------------------- ---------------------------------- ----------------------- ------------------------ ------- ---------------------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------------------------- ------------------------------------- --------------------- -------------------------------------------------------------- -------------------------------------------------------------- state state statute state statute dear ---- -------- plr-135750-17 this letter responds to your authorized representative’s letter dated date requesting rulings on the gift and estate_tax consequences of the reformation of an irrevocable_trust and an extension of time under sec_301 of the procedure and administration regulations to allocate gst_exemption under sec_2642 of the internal_revenue_code the facts and representations submitted are summarized as follows settlor executed an irrevocable_trust trust on date for the benefit of settlor’s descendants trust was funded in year no additional gifts have been made to trust since year trust is governed by the laws of state the current beneficiaries of trust are child child and child article second provides that the trustee will divide the trust property into three equal shares each share is to be named for one of settlor’s children each child is a beneficiary of an independent share of trust article third paragraph b provides that the trustee may pay to or for the benefit of such child or his or her issue such part of the net_income and principal as the trustee deems advisable and in their respective best interests provided however that in all but an extraordinary emergency situation distributions shall be limited to their medical and educational needs any net_income not so paid may be added to principal article third paragraph c provides that upon the death of a child the trustee shall distribute the remaining principal and all accrued and accumulated income to or for such one or more appointees as the child appoints by will other than the child the child’s estate the child’s creditors or creditors of the child’s estate article third paragraph d provides that any property not appointed by a child shall be distributed to child’s then living issue by right of representation any distribution to an issue of child under the age of will be held in further trust if there are no issue of child the unappointed property shall be distributed to the settlor’s then living issue and if none to foundation article third paragraph a generally provides for withdrawal rights for the beneficiaries specifically that during the calendar_year the child may make withdrawals from any additions to the principal of the share during such year this right of withdrawal may be exercised from time to time by a written request signed by the child or during any period when the child is legally incompetent by his or her legal_representative other than the settlor and delivered to the trustee for the purpose of this paragraph any withdrawal right with respect to any addition extends to the property if any in which such addition is invested the trustee immediately shall notify the child in writing as to any addition the existence of such right and the property to which it pertains notwithstanding the foregoing if any addition is added to the share after december 1st of any given calendar plr-135750-17 year the child’s withdrawal right with respect to such addition shall lapse on the thirty-first day after his or her receipt of the notice from the trustee this withdrawal right is non- cumulative settlor created and funded trust in reliance on the advice of attorney who drafted trust based on affidavits of settlor spouse and attorney settlor created trust to provide for his descendants of all generations and to reduce the overall transfer_taxes payable on trust assets by ensuring that the assets held in trust would not be includible in the children’s gross estates upon the children’s deaths and to minimize the amount subject_to gst tax by utilizing settlor’s and spouse’s gst_exemption the withdrawal provision in article third paragraph a contains two drafting errors first trust grants each child the right to withdraw the entire amount of any contribution to that child’s separate share of the trust and fails to limit the withdrawal right to the gift_tax annual exclusion amount causing the children to possess general powers of appointment within the meaning of sec_2514 and sec_2041 over the entire amount of the contribution to that child’s separate share of trust second each child’s withdrawal right over the assets contributed to trust in any given year is non-cumulative and lapses in its entirety on an annual basis since the lapse is not limited to the greater of dollar_figure or percent of the value of the trust assets any lapse of a child’s withdrawal right would be treated as a taxable transfer by that child under sec_2514 to the extent that the property that could have been withdrawn exceeds in value the greater of dollar_figure or percent of the aggregate value of the assets subject_to withdrawal settlor and spouse each timely filed a form_709 united_states gift and generation- skipping transfer_tax return and elected to gift-split under sec_2513 for year it is represented that at the time of the year transfer to trust settlor and spouse each had their full gst_exemption available to allocate and intended that it be allocated to the year transfer to trust settlor relied on attorney to advise him on the need to allocated gst_exemption to trust however settlor and spouse did not affirmatively allocate gst_exemption to trust on form_709 no other transfers have been made to trust and no gst transfers have been made from trust the errors were discovered when settlor retained a new attorney attorney to represent him in estate_planning matters attorney informed settlor of the drafting errors that defeated the intent of the settlor in establishing trust trustee filed a petition in state court requesting judicial reformation of the erroneous provision of article third paragraph a effective as of the date trust was originally created on date court allowed the petition and in court order reformed trust to eliminate the scrivener’s error retroactive to the date of trust’s creation as reformed trust limits the beneficiaries’ withdrawal rights to the gift_tax annual exclusion amount and it limits the annual lapse of the withdrawal rights to the greater of dollar_figure or percent of the value of the trust assets plr-135750-17 you have requested the following rulings as a result of the judicial reformation of trust settlor’s children child child and child do not possess general powers of appointment within the meaning of sec_2514 and sec_2041 over their respective shares of trust except to the extent of each child’s withdrawal rights under the reformed trust instrument the judicial reformation of trust does not constitute for federal gift and estate_tax purposes the exercise or release by any child of settlor of a general_power_of_appointment the lapse of any child’s withdrawal right over trust did not result in a gift_for federal gift_tax purposes no part of trust property will be included in the gross estates of settlor’s children for federal estate_tax purposes except to the extent of each child’s withdrawal rights under the reformed trust instrument exercisable on the child’s death settlor and spouse request an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedures and administration regulations to allocate their respective gst_exemption to the year transfer to trust rulings sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides generally that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised plr-135750-17 sec_2041 provides that for purposes of sec_2041 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeded in value at the time of such lapse the greater of the following amounts a dollar_figure or b percent of the aggregate value at the time of such lapse of the assets out of which or the proceeds of which the exercise of the lapsed powers could have been satisfied sec_2501 provides generally that a tax is imposed for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that for purposes of sec_2514 the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the rule_of the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeds in value the greater of the following amounts dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed powers could be satisfied in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of plr-135750-17 other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court state statute provides in part that a proceeding to approve or disapprove a proposed modification or termination of a_trust may be commenced by a trustee or a beneficiary state statute provides in part that the court may reform the terms of a_trust even if unambiguous to conform the terms to the settlor’s intention if it is proved by clear_and_convincing evidence that the settlor’s intent or the terms of the trust were affected by a mistake of fact or law in this case an examination of the relevant trust instruments affidavits and representations of the parties indicate that the original terms of article third paragraph a are contrary to the intent of settlor the purpose of the reformation is to correct the scrivener's error not to alter or modify the trust instrument accordingly based on the facts submitted and the representations made we conclude that as a result of the reformation of trust settlor’s children do not possess general powers of appointment within the meaning of sec_2514 and sec_2041 over their respective shares of trust except to the extent of each child’s withdrawal rights under the reformed trust instrument further we conclude that the judicial reformation of trust does not constitute for federal gift and estate_tax purposes the exercise or release of a general_power_of_appointment by any child of settlor accordingly we conclude that the lapse of any child’s withdrawal right over trust did not result in a gift_for federal gift_tax purposes finally we conclude that no part of the trust property will be included in the gross_estate of child child or child for federal estate_tax purposes except to the extent of each child’s withdrawal rights under the reformed trust instrument exercisable on the child’s death ruling sec_5 sec_2513 provides generally that a gift made by one spouse to any person other than the donor's spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor's spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable plr-135750-17 fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that the manner in which allocations are to be made shall be prescribed by forms or regulations issued by the secretary sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulation shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death are to be treated as if not expressly prescribed by statute and taxpayers may seek an extension of time to make an allocation described in sec_2642 or b under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-135750-17 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_2652 for purposes of chapter the term transferor means the decedent in the case of any property subject_to tax imposed by chapter and the donor in the case of any property subject_to tax imposed by chapter sec_26_2652-1 of the generation-skipping_transfer regulations provides that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter in this case settlor and spouse each elected to gift-split under sec_2513 on their respective timely filed form_709 for year thus settlor and spouse are each treated as the transferor of one-half of the assets gifted to trust in year based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore settlor and spouse are granted an extension of time of days from the date of this letter to allocate settlor’s and spouse’s available gst_exemption to their respective share of the year transfer to trust the allocations will be effective as of the respective date of the transfer to trust and the value of the transfer to trust as determined for federal estate_tax purposes will be used in determining the amount of settlor’s and spouse’s gst_exemption to be allocated to trust this allocation should be made on supplemental form sec_709 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-135750-17 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we do not express nor imply any opinion concerning the tax consequences of the transaction or any subsequent transaction regarding trust under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs special industries lorraine e gardner lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
